IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ROSETTA ADAMSON,                        : No. 700 MAL 2014
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
            v.                          :
                                        :
                                        :
U-HAUL,                                 :
                                        :
                   Respondent           :


                                     ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Application for Leave to File

Post-Submission Communication and the Petition for Allowance of Appeal are DENIED.